ACCEPTED
                                                                          12-14-00007-CV
                                                              TWELFTH COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                      4/8/2015 2:54:31 PM
                                                                             CATHY LUSK
                                                                                   CLERK




   No. 12-14-00007-CV
                                                          FILED IN
                                                   12th COURT OF APPEALS
                                                        TYLER, TEXAS
       In the Court of Appeals                      4/8/2015 2:54:31 PM
               for the                                  CATHY S. LUSK
                                                            Clerk
      Twelfth District of Texas
            Tyler, Texas


                REX SMITH
                                           Appellant

                       v.

  KELLY DAVIS AND AMBER DAVIS
                                           Appellees



 Appealed from the 294th Judicial District Court
           Van Zandt County, Texas


      MOTION FOR LEAVE TO FILE
REPLY SUPPORTING REX SMITH’S ANSWERS
      TO THE COURT’S QUESTIONS


                            Jeffrey C. Irion
                            Texas Bar No. 10413500
                            240 S. Old Gun Barrel Lane
                            P. O. Box 5027
                            Gun Barrel City, Texas 75147
                            Telephone: 903-887-4050
                            Facsimile: 866-422-8403
                            jirionattorney@aol.com

                            Greg Smith
                            Texas Bar No. 18600600
                            RAMEY & FLOCK, P.C.
                            100 E. Ferguson, Suite 500
                            Tyler, Texas 75702
                            Telephone: 903-597-3301
                            Facsimile: 903-597-2413

                            ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

       In response to the Davises’ rehearing motion, this Court requested that Smith file

answers to certain questions about the proper relief in the case. Smith answered those questions.

Now, the Davises have filed a reply arguing that Smith somehow waived his position, in

connection with a prior, successful rehearing motion in this case. For the Court’s benefit, Smith

concurrently is submitting a brief reply to the allegation of waiver. Smith requests leave that the

reply would be filed and considered with the other papers relevant to the Davises’ motion for

rehearing.

                                   Certificate of Conference

       Counsel for the Davises states that this motion is opposed.

                                    Conclusion and Prayer

       WHEREFORE, PREMISES CONSIDERED, Rex Smith prays that the Court would

grant leave to file his Reply Supporting Answers to the Court’s Questions, which Smith submits

simultaneously with this motion.

                                                    Respectfully submitted,

                                                    Jeffrey C. Irion
                                                    Texas Bar No. 10413500
                                                    240 S. Old Gun Barrel Lane
                                                    P. O. Box 5027
                                                    Gun Barrel City, Texas 75147
                                                    Telephone: 903-887-4050
                                                    Facsimile: 866-422-8403
                                                    jirionattorney@aol.com

                                                       /s/ Greg Smith
                                                    Greg Smith
                                                    State Bar No. 18600600
                                                    RAMEY & FLOCK, P.C.
                                                    100 East Ferguson, Suite 500
                                                    Tyler, TX 75702
                                                    Telephone: (903) 597-3301
                                                    Facsimile: (903) 597-2413
                                                    gsmith@rameyflock.com
                                                    COUNSEL FOR APPELLANT, REX SMITH
                                                1
                                       Certificate of Service

        The undersigned certifies that a copy of the above and foregoing document was served

upon counsel for Appellees in accordance with the applicable Texas Rules of Civil Procedure on

this the 8th day of April, 2015, on the following:

        Via email
        S. Gary Werley, Attorney
        1840 Acton Highway
        Granbury, Texas 76049
        sgwerley@werleylaw.com



                                                           /s/ Greg Smith
                                                         Greg Smith




                                                     2